Matter of Eagan (2019 NY Slip Op 00119)





Matter of Eagan


2019 NY Slip Op 00119


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
MARK C. DILLON
RUTH C. BALKIN
SHERI S. ROMAN, JJ.


2014-06854 	ON

[*1]In the Matter of David E. Eagan, a suspended attorney. 


(Attorney Registration No. 1886332)
 

DECISION & ORDER
Motion by David E. Eagan for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Eagan was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on May 4, 1983. By decision and order on motion of this Court dated November 12, 2014, inter alia, the Grievance Committee for the Tenth Judicial District was authorized to institute and prosecute a disciplinary proceeding against Mr. Eagan based on his conviction of a serious crime pursuant to Judiciary Law § 90(4)(d), and the matter was referred to the Honorable Geoffrey O'Connell, as Special Referee, to hear and report. By opinion and order of this Court dated July 27, 2016, Mr. Eagan was suspended from the practice of law for a period of two years (see Matter of Eagan, 142 AD3d 182). Mr. Eagan moved for leave to appeal to the Court of Appeals from the opinion and order dated July 27, 2016, and by order dated August 23, 2016, the Court of Appeals granted an interim stay of enforcement of the opinion and order dated July 27, 2016. By order dated September 15, 2016, the Court of Appeals denied the motion for leave to appeal, and the interim stay, in effect, was vacated.
Upon the papers filed in support of the motion and the papers filed in relation thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, David E. Eagan is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of David E. Eagan to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, DILLON, BALKIN and ROMAN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court